            Case 1:19-cv-06814-RA-JLC Document 49 Filed 01/06/21 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 JANETTE E. AJASIN,                                                DATE FILED: 1/6/2021

                             Plaintiff,

                        v.                                            19-CV-6814 (RA)

                                                                           ORDER
 ANTONIO ORTIZ, COACH LEASING,
 INC., AND COMMUNITY COACH,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of the Revised Case Management Plan and Scheduling order entered by Judge Cott on

January 5, 2020, see Dkt. 48, the post-discovery conference scheduled for Friday, January 15, 2021 is

hereby adjourned to April 23, 2021 at 11:30 a.m. No later than one week in advance of the conference,

the parties are to submit a joint letter updating the Court on the status of the case, including but not

limited to whether either party intends to file a dispositive motion and what efforts the parties have made

to settle the action. The conference will be held by telephone. The parties shall use the following dial-in

information to call in to the conference: Call-in Number: (888) 363-4749; Access Code: 1015508. This

conference line is open to the public.

SO ORDERED.

Dated:     January 6, 2021
           New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
